Citation Nr: 0122154	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the currently calculated 
amount of $8,290.




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from February 1948 to February 1974.  He 
died in January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted waiver as to 
only $8,290 of a $16,580 overpayment of death pension 
benefits, denying waiver of the remaining $8,290.  


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from the 
retroactive termination of the appellant's death pension 
award, after it was learned by the RO that the appellant had 
failed to report receipt of Social Security benefits.  The 
Board observes that the RO received information from the 
Social Security Administration, reportedly in September 1998, 
which indicated that the appellant was in receipt of monthly 
Social Security benefits. 

Based on the above-described information, the RO 
retroactively terminated the appellant's award of improved 
death pension benefits, effective February 1, 1996, creating 
an overpayment in the calculated amount of $16,580.  However, 
an audit of the appellant's pension account has not been 
associated with the record certified to the Board for 
appellate review.  Significantly, it is not clear that the 
appellant's award was retroactively reduced pursuant to the 
end-of-the-month rule, set forth in 38 C.F.R. § 3.660(a)(2) 
(2000).  In this regard, the Board finds that further 
development should be undertaken to verify exactly when the 
appellant first received payment of Social Security benefits.  
It is necessary that the amount of the overpayment be 
verified to ensure that the appellant's due process rights 
are not violated.  Under the circumstances of this case, the 
Board concludes that additional development is required prior 
to appellate review.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain 
precise information regarding when the 
appellant's initial Social Security check 
was issued to her.  Information regarding 
the amount of the initial check and any 
check representing payment of retroactive 
benefits should also be obtained.  This 
information should be placed in the 
record. 

2.  The RO should reevaluate the 
appellant's entitlement to pension 
benefits for the period beginning 
February 1, 1996, pursuant to the 
provisions of 38 C.F.R. 
§ 3.660(a)(2) (2000).  The RO should then 
verify the correct amount of the 
overpayment to be charged the appellant 
by setting forth in the evidentiary 
record on a month-by-month basis the 
amount of benefits due and paid for the 
period in question.  A copy of the 
written audit should be inserted into the 
claims folder and another provided to the 
appellant.

3. Thereafter, the appellant should be 
afforded the opportunity to complete and 
submit a current Financial Status Report, 
(VA Form 4-5655), in the event there has 
been any significant change in her 
financial status from that previously 
reported.

4.  In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) and 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159) 
are fully complied with and satisfied.

5.  After the above development has been 
completed, the Committee should again 
consider the appellant's request for 
waiver with full consideration given to 
her current financial status and all 
elements of equity and good conscience 
set forth at 38 C.F.R. § 1.965(a) (2000).  
A formal, written record of the 
Committee's decision should be prepared 
and incorporated into the claims folder.

6.  The appellant should be fully 
apprised of any action taken.  In the 
event such action remains unfavorable to 
the appellant, the RO should furnish her 
with a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105 
(West 1991), which summarizes the 
relevant evidence and fully cites the 
applicable legal provisions pertinent to 
this appeal, including 38 C.F.R. § 
3.660(a)(2) (2000).  This document should 
further reflect detailed reasons and 
bases for the decision reached.

When the above development has been completed, the appellant 
should be afforded the opportunity to respond thereto. 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


